EXHIBIT 10.A
 
AGREEMENT AND GENERAL RELEASE
 


    This AGREEMENT AND GENERAL RELEASE (the “Agreement”), entered into as of the
date at the end hereof is by and between JOHN W. SOMERHALDER II (“Employee”),
and El Paso Corporation (the “Company”) (collectively, the “Parties”).
 
    WHEREAS, Employee serves as Executive Vice President of the Company; and
 
    WHEREAS, either Employee or the Company is free to terminate the employment
relationship at will and at any time; and
 
    THEREFORE, in consideration of the promises, mutual covenants and agreements
contained in this Agreement, the Parties agree as follows:
 
    1. As used in this Agreement, the term “Employer Entity” shall include
El Paso Corporation, its present and former parents and its trusts and plans,
direct or indirect subsidiaries, affiliates and related companies or entities,
regardless of its or their form of business organization.
 
    2. Effective April 30, 2005 (“Date of Termination”), Employee shall
terminate his employment with the Employer Entity and shall resign his position
as Executive Vice President as well as other officer or director positions he
may have held with any Employer Entity as of his Date of Termination.
 
    3. Subject to continuing satisfaction of the terms and conditions of this
Agreement by Employee and subject to final execution of this Agreement and to
the condition that Employee has not revoked any portion of this Agreement during
the seven-day revocation period described below, this Company shall pay to
Employee (i) a Severance Payment in the amount of six hundred forty two thousand
dollars ($642,000.00), (ii) one third of his target 2005 bonus in the amount of
two hundred three thousand three hundred dollars ($203,300.00), (iii) a cash
payment equal to $12,815.00 for the vested portion of his April 1, 2005
restricted stock grant, plus any unused 2005 PTO (excluding carryover), less any
and all applicable mandatory contributions to the Hobby Center and less any and
all applicable taxes, on or before May 31, 2005, or as soon thereafter as
administratively possible. Employee shall be entitled (i) for six (6) months
following his Date of Termination to standard Company-provided outplacement
benefits and (ii) for eight (8) months following his Date of Termination to
continued medical and dental coverage under the Company plan in which Employee
participated immediately prior to his Date of Termination. Employee’s continued
health coverage shall be subject to the payment of required contributions and is
secondary to any other coverage Employee may have as an employee on any date.
 
    Employee’s total pension benefit shall be determined under the Company’s
Pension Plan and Supplemental Benefits Plan. Employee shall make an election to
commence the qualified component of Employee’s pension benefit. Employee’s
account balance in the Company’s Retirement Savings Plan (the “RSP”) shall be
paid to Employee pursuant to the plan. Employee’s total supplemental RSP benefit
shall be determined under the Company’s Supplemental Benefits Plan and shall be
distributed to Employee at the end of the month following his Date of
Termination, or May 31, 2005.
 
    Employee and the Company agree Employee shall have 95,000 vested
non-qualified stock options (“NQSOs”) as of his Date of Termination. Employee’s
NQSOs are fully vested and Employee shall be able to exercise all or a portion
of these NQSOs at his discretion, subject to any applicable insider trading
restrictions. With respect to 40,000 and 20,000 NQSOs granted to Employee on
January 19, 1996 and June 19, 1996, respectively, Employee understands that he
has a period of three (3) years from his Date of Termination, or through April
30, 2008, to exercise these vested NQSOs unless they terminate earlier by their
own terms. Any portion of these options not exercised by the earlier of the
expiration of their term or April 30, 2008, shall be forfeited. With respect to
35,000 NQSOs granted to Employee on April 1, 2004, Employee understands that he
has a period of one (1) year from his Date of Termination, or through April 30,
2006, to exercise these vested NQSOs unless they terminate earlier by their own
terms. Any portion of these options not exercised by April 30, 2006, shall be
forfeited. Such NQSOs shall continue to be governed by the terms and conditions
of the applicable plans from which they were granted and the applicable grant
letter. Employee agrees that all other NQSOs granted to him during his
employment shall be forfeited to the Company.
 
Employee was granted restricted stock on April 1, 2004. A portion of Employee’s
April 1, 2004 grant has vested and Employee shall receive 25,187 shares of
restricted stock. Employee was also granted Bonus Restricted Stock, including
the related risk premium restricted stock (“Risk Premium”) during his
employment. Employee shall receive all of his Bonus Restricted Stock and the
prorated portion of his Risk Premium. Employee shall have 24,344 shares of Bonus
Restricted Stock, including the Risk Premium as of his Date of Termination. All
such Restricted Stock, Bonus Restricted Stock and Risk Premium shall be
distributed to Employee upon expiration of the revocation period described
below. Shares of stock shall be withheld from such distribution to satisfy the
minimum Federal income tax withholding requirements related to the vesting of
Employee’s Restricted Stock, valued as of the Date of Termination. Employee
agrees that all other restricted stock grants received by him during his
employment shall be forfeited to the Company.
 
4. Employee understands that if Employee does not sign this Agreement or if
Employee revokes this Agreement, Employee shall not be eligible for some or all
of the consideration described in Paragraph 3 above. The payments shall be
subject to any and all applicable withholding or other employment taxes.
Notwithstanding any release or waiver set forth herein, the Company and Employee
agree that Employee would otherwise be entitled to benefits arising from
Employee’s participation during his employment in any pension, retirement
savings, supplemental benefits or welfare plan and that payment to Employee of
such benefits is not subject to Employee signing this Agreement. Any such
benefits shall be paid under the pension, retirement savings, supplemental
benefits or welfare plan in which Employee was a participant during his
employment.
 
5. In return for the consideration described in Paragraph 3 and except as set
forth in Paragraph 7, Employee hereby releases, individually and collectively,
Employer Entity, its affiliates and their directors, officers, employees,
agents, representatives and other persons acting on behalf of the Employer
Entity (collectively referred to as the “Parties Released”) from any and all
liabilities, demands, claims or suits of whatsoever nature that Employee may
have against the Parties Released arising from or in any way related to his
employment with the Employer Entity. Employee also releases the Parties Released
from all liabilities, demands, claims or suits of whatsoever nature that
Employee may have against the Parties Released arising from or in any way
related to the termination of his employment with the Employer Entity and from
any and all liabilities, demands, claims or suits that Employee may have against
any of the Parties Released arising from any act occurring prior to the
execution of this Agreement. Notwithstanding the foregoing, this Paragraph 5
shall not be interpreted to mean that Employee shall waive any indemnification
rights expressly provided for in the By-laws of this Company.
 
6. Notwithstanding the release set forth in Paragraph 5, this Agreement does not
release any claim (i) for continuation of health care coverage under COBRA and
(ii) for benefits arising from any pension, retirement savings, supplemental
benefits or welfare plan in which Employee was a participant during his
employment. The release set forth in Paragraph 5 does apply to and release any
claim for unlawful discharge or discrimination that Employee might assert
arising under any state workers compensation act, any claim that Employee might
assert for unlawful discharge or discrimination for exercising any right under
any benefit plan of the Company, as well as any claim under the Sarbanes-Oxley
Act of 2002, 15 U.S.C. §7201, et seq.
 
7. Except as set forth herein, Employee agrees that Employee will never sue the
Parties Released concerning any claim Employee may have relating to Employee’s
employment with the Employer Entity or the termination of Employee’s employment.
Notwithstanding the foregoing, Employee may file a lawsuit to enforce Employer’s
indemnification obligations or to enforce this Agreement. Further, Employee does
not release his right to participate in any settlement or judgment that may
result from a class action lawsuit against the Parties Released in which
Employee is a member of the class; provided, however, that Employee (pursuant to
this Paragraph 7) shall not initiate any such legal action against the Parties
Released.
 
8. Except as set forth in Paragraph 4, Employee expressly acknowledges that
Employee would not be entitled to the consideration described in Paragraph 3 on
account of Employee’s employment with the Employer Entity or for the services
that Employee performed for the Employer Entity if Employee did not execute this
Agreement and General Release enforceable against Employee. Employee has no
agreement with the Employer Entity that gives Employee any right or claim to the
consideration described in Paragraph 3 without providing a release to the
Employer Entity and the Parties Released. There is no practice or policy of the
Employer Entity that gives Employee any right or claim to the consideration
described in Paragraph 3 without providing a release to the Employer Entity and
the Parties Released.
 
9. Employee expressly acknowledges that, in connection with Employee’s decision
to accept the consideration described in Paragraph 3 and to provide a release of
claims and a promise not to sue, Employee has not relied on any statement,
representations, promises, or agreements of any kind made by any of the Parties
or by any of the Parties’ agents, attorneys, or representatives with regard to
the subject matter, basis, or effect of this Agreement or otherwise, other than
those specifically stated in this written Agreement and the Professional
Services Agreement which Employee intends to simultaneously enter into with the
Company (the “Professional Services Agreement”). This Agreement and the
Professional Services Agreement set forth the entire agreement between the
Parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the Parties hereto pertaining to the
subject matter hereof.
 
    10. In connection with this Agreement:
 
a) Employee acknowledges that Employee has been given a full and fair
opportunity to review this Agreement;
 
b) Employee understands that Employee has been given at least forty-five (45)
days to consider whether to accept the consideration described in Paragraph 3 in
return for providing a release to the Employer Entity and the Parties Released;
 
c) If Employee had made the decision to sign this Agreement before the
expiration of forty-five (45) days, Employee certifies that the decision to
provide a release before the expiration of the 45-day period was knowing and
voluntary and was not induced by the Employer Entity or by the Parties Released
through fraud, misrepresentation, a threat to withdraw or alter the offer prior
to the expiration of the 45-day time period, or by providing different terms to
other employees who sign the release prior to the expiration of such time
period;
 
d) Employee has carefully read and fully understands all of the provisions of
this Agreement, and Employee has signed this Agreement knowing that Employee has
given a release to the Parties Released that, except as set forth herein, will
prevent Employee from suing the Employer Entity or any of the Parties Released;
 
e) Employee understands that this Agreement applies to any claims that Employee
may have against the Company (except those enumerated in Paragraphs 5, 6 and 7
hereof), including but not limited to claims under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §621, et seq., as well as any claim under the
Sarbanes-Oxley Act of 2002, 15 U.S.C. §7201, et seq.; and
 
      f) The Employer Entity has specifically advised Employee to consult with
an attorney of Employee’s choice before executing this Agreement.
 
g) Employee understands that nothing in this Agreement shall be construed to
prohibit Employee from filing a charge, including a challenge to the validity of
this Agreement, with the Equal Employment Opportunity Commission or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission. Employee understands that if Employee has any
questions regarding the validity of this Agreement, Employee has been advised
and understands that Employee may contact the local Equal Employment Opportunity
Commission office.
 
11. Employee understands that Employee may revoke Employee’s acceptance of this
Agreement at any time within seven (7) days after Employee executes it by
sending written notice of Employee’s revocation to the Employer Entity by
certified mail return receipt requested addressed to El Paso Corporation, 1001
Louisiana, Houston, TX 77002, Ms. Susan B. Ortenstone, Senior Vice President,
Human Resources, 30th Floor. Employee further understands that if Employee does
not revoke this Agreement within seven (7) days following its execution
(excluding the date of execution), it will become effective, binding, and
enforceable on the next following day.
 
12. Subject only to the potential claims referred to in Paragraphs 5, 6 and 7,
it is Employee’s express intent to waive and release any and all liabilities,
demands, claims or suits relating to or arising from Employee’s employment or
the termination of Employee’s employment with the Employer Entity whether the
claims are known or unknown, suspected or unsuspected.
 
13. Employee has read this document and Employee acknowledges that it is written
in a manner that Employee can understand. Employee understands that Employee is
giving a full and final release to the Parties Released and Employee declares
that it is Employee’s intent to provide such a release. Except for the
Professional Services Agreement, Employee agrees that this document is a full
and final expression of Employee’s agreement with the Employer Entity and with
the Parties Released, and Employee acknowledges that no other promises have been
made to Employee by either the Employer Entity or the Parties Released that are
not set forth in this document. Employee executes this document voluntarily and
freely.
 
    14. Employee acknowledges that the business and services of all Employer
Entities are highly specialized and that the following information is not
generally known, is highly confidential, and constitutes trade secrets:
proprietary technical and business information relating to any Employer Entity’s
plans, analyses or strategies concerning international or domestic acquisitions,
possible acquisitions or new ventures; development plans or introduction plans
for products or services; unannounced products or services; operation costs;
pricing of products or services; research and development; personnel
information; manufacturing processes; installation, service, and distribution
procedures and processes; customer lists; any know-how relating to the design,
manufacture, and marketing of any Employer Entity’s services and products,
including components and parts thereof; non-public information acquired by
Employee concerning the requirements and specifications of any Employer Entity’s
agents, vendors, contractors, customers and potential customers; non-public
financial information, business and marketing plans, pricing and price lists;
non-public matters relating to employee benefit plans; quotations or proposals
given to agents or customers or received from suppliers; documents relating to
any Employer Entity’s legal rights and obligations; the work product of any
attorney employed by or retained by any Employer Entity; and any other
information which is sufficiently secret to derive economic value from not being
generally known.
 
    15. Employee shall not make or publish any disparaging statements (whether
written, electronic or oral) regarding, or otherwise malign the business
reputation of, the Employer Entity or any of the Employer Entity’s directors,
officers or employees.
 
    16. Employee shall maintain in the strictest confidence and will not,
directly or indirectly, intentionally or inadvertently, use, publish, or
otherwise disclose to any person or entity whatever, any of the information of
or belonging to any Employer Entity or to any agent, joint venture, contractor,
customer, vendor, or supplier of any Employer Entity regardless of its form,
without the prior written explicit consent of the appropriate Employer Entity.
Employee shall take reasonable precautions to protect the inadvertent disclosure
of information. All duties and obligations set forth in this Agreement shall be
in addition to those which exist under statute and at common law and shall not
negate but shall be in addition to or coextensive with those obligations arising
under any agreements or documents executed by Employee during his employment
with Employer Entity. Should Employee be served with legal process seeking to
compel disclosure of any such information Employee shall notify the General
Counsel of the Company immediately.
 
    17. For a period of one (1) year after the Date of Termination, Employee
shall refrain from doing any and all of the following: a) contacting any
individual who is employed by the Company, its affiliates and subsidiaries or
any of its successors (hereinafter, an “El Paso Employee”) for the purposes of
directly or indirectly recruiting or placing any El Paso Employee with any other
employer; b) encouraging any third party to contact any El Paso Employee for the
purpose of directly or indirectly recruiting or placing any El Paso Employee
with any other employer; c) influencing any El Paso Employee to terminate
employment with any Employer Entity or any of its successors; or d) disclosing
any information about any El Paso Employee to any person, firm, corporation,
partnership, association or other entity which could be used to recruit or to
place any El Paso Employee with any other employer or to influence any El Paso
Employee to terminate his or her employment. For purposes of this section, El
Paso Employee does not include any individual whose employment with any Employer
Entity or any of its successors has been terminated.
 
18. Employee represents that he has returned to all Employer Entities, by the
date of execution of this Agreement and except to the extent such return is
excused by Employer Entity, all expense reports, notes, memoranda, records,
documents, employment manuals, credit cards, pass keys, computers, computer
diskettes, office equipment, sales records and data, and all other information
or property, no matter how produced, reproduced or maintained, kept by Employee
in his possession, used in or pertaining to the business of any Employer Entity,
including but not limited to lists of customers, prices, marketing plans,
documents relating to the legal rights and obligations of any Employer Entity,
the work product of any attorney retained by any Employer Entity, and other
confidential materials or information obtained by him in the course of his
employment. Employee shall be permitted to retain, as his personal property and
for his personal use, any equipment and devices located at Employee’s home and
previously owned by the Company, including, but not limited to, any home office
computer equipment, handheld devices and similar or related devices.
 
19. To the extent that the Company determines that Employee possesses
information relevant to litigation, potential litigation, investigations by
government agencies, potential investigations by government agencies, internal
Company investigations, or otherwise, that relate to activities that occurred
during the term of Employee’s employment with the Company or thereafter or about
which Employee is or may have knowledge, Employee agrees to make himself
available at the Company’s request to provide information and assistance,
including but not limited to, interviews, deposition testimony, pretrial
preparation and trial testimony to respond to requests for information from
government authorities and otherwise.  The Company agrees to attempt to
accommodate Employee’s other commitments in scheduling any such interviews,
depositions, pretrial preparation and trial testimony, or information requests,
insofar as is practicable to minimize any inconvenience to Employee. The Company
shall promptly reimburse Employee for reasonable out-of-pocket expenses in
connection with the performance of services pursuant to this Paragraph 19. 
 
    20. Employee acknowledges that any employment relationship between Employee
and any Employee Entity will terminate by virtue of this Agreement, and that
Employee has no future employment relationship with any Employer Entity after
the Date of Termination, other than the contractual relationships created by
this Agreement. In consideration of this Agreement, Employee hereby waives any
and all employment rights that he now has with Employer Entity, except as
otherwise expressly provided in this Agreement.
 
    21. Employee warrants that no promise or inducement to enter into this
Agreement has been offered or made except as set forth in this Agreement, that
he is entering into this Agreement without any threat or coercion and without
reliance on any statement or representation made on behalf of any Employer
Entity or by any person employed by or representing any Employer Entity, except
for the written provisions and promises contained in this Agreement and the
Professional Services Agreement.
 
    22. This Agreement supersedes and replaces all prior commitments,
negotiations and agreements proposed or otherwise, whether written or oral,
concerning the subject matters contained in this Agreement. This Agreement is an
integrated document and the consideration stated herein is the sole
consideration for this Agreement.
 
    23. If any provision, section, subsection or other portion of this Agreement
shall be determined by any court of competent jurisdiction to be invalid,
illegal or unenforceable in whole or in part, and such determination shall
become final, such provision, section, subsection or other portion shall be
deemed to be severed or limited, but only to the extent required to render the
remaining provisions and portion of this Agreement enforceable. This Agreement
as thus amended shall be enforced as to give effect to the intention of the
Parties insofar as that is possible. In addition, the Parties hereby expressly
empower a court of competent jurisdiction to modify any term or provision of
this Agreement to the extent necessary to comply with existing law and to
enforce this Agreement as modified.
 
    24. Nothing in this Agreement shall be construed as an admission of any
wrongdoing by any person or any Employer Entity.
 
    25. This Agreement shall be interpreted and applied in accordance with
applicable provisions of the Employee Retirement Income Security Act (ERISA) and
the Older Workers Benefit Protection Act (OWBPA). To the extent that federal law
does not apply, this Agreement shall be deemed to have been executed and
delivered within the state of Texas and the rights and obligations of the
Parties shall be construed and enforced in accordance with, and governed by, the
laws of the state of Texas without regard to that state’s rules regarding
conflict of laws.
 
26. It is agreed that all questions as to rights and obligations arising out of
the terms of this Agreement are subject to arbitration, the costs of which will
be shared equally by the parties thereto, and such arbitration shall be governed
by the provisions of the Texas General Arbitration Act (Texas Civil Practice and
Remedies Code, Section 171.001, et seq.) If a dispute should arise under this
Agreement, either Party within thirty (30) days after the date on which the
dispute arises may make a demand for arbitration by filing a demand in writing
with the other Party

The Parties to this Agreement may agree on one arbitrator, but in the event they
cannot so agree, there shall be three arbitrators, one named in writing by each
of the Parties within ten (10) days after demand for arbitration is made, and a
third arbitrator to be chosen by the two arbitrators named. Should either Party
fail to timely join in the appointment of the arbitrators, the arbitrators shall
be appointed in accordance with the provisions of the Texas Civil Practice and
Remedies Code Section 171.041.
 
All arbitration proceedings conducted under the terms of this Agreement and all
judicial proceedings to enforce any of the provisions of this Agreement shall
take place in Houston, Texas. The hearing before the arbitrators of the matter
to be arbitrated shall be at the time and place within Houston, Texas selected
by the arbitrators. Notice of hearing shall be given and the hearing conducted
in accordance with the provisions of the Texas General Arbitration Act except
that notice of hearing must be given in writing thirty (30) days before the date
the hearing begins. At the hearing, any relevant evidence may be presented by
either Party, and the formal rules of evidence applicable to judicial
proceedings shall not govern. Evidence may be admitted or excluded in the sole
discretion of the arbitrators. The arbitrators shall hear and determine the
matter and shall execute and acknowledge their award in writing and deliver a
copy thereof to each of the Parties by registered or certified mail.
 
If there is only one arbitrator, his or her decision shall be binding and
conclusive on the Parties. If there are three arbitrators, the decision of any
two shall be binding and conclusive. A judgment confirming the award of the
arbitrators may be rendered by any court having jurisdiction. No action may be
taken to vacate, modify, or correct the arbitral decision or award, except for
actions in accordance with the provisions of the Texas General Arbitration Act.
 
If the arbitrators selected pursuant to this provision shall fail to render a
decision within twenty-one (21) days of the date of hearing, they shall be
discharged, and three new arbitrators shall be appointed and shall proceed in
the same manner and the process shall be repeated until a decision is reached by
at least two of the three arbitrators selected. 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on this date or
dates set forth below.

 
 
 
 JOHN W. SOMERHALDER II
 
 
   
 
/s/ John W. Somerhalder II
 
 
 
Date: May 3, 2005
 
 
 
       
EL PASO CORPORATION
         
By:
/s/ Susan B. Ortenstone
   
Susan B. Ortenstone
   
Senior Vice President,
   
Human Resources
     
Date: May 4, 2005


 